Citation Nr: 0705823	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for otitis media, right 
ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from May 1971 until August 
1973.

In April 2006, the Board remanded the case for a medical 
opinion with benefit of review of the claim's file.  The 
examiner was asked to express an opinion as to whether it was 
at least as likely as not that 1) the veteran's recurrent 
otitis media is related to his military service, or 2) was 
(a) caused by his service-connected allergic rhinitis or 
chronic sinusitis and, if not directly caused, (b) aggravated 
by the service-connected allergic rhinitis or chronic 
sinusitis.  The examiner only offered a final diagnosis of a 
normal otologic and audiologic evaluation and, therefore, 
failed to specifically address the question posed by the 
Board remand.  It is noted that while the current examination 
may have been negative for indicia of otitis media, this is 
not determinative of the issue in this case as the record 
shows the veteran has experience recurrent otitis.  The 
examination report, therefore, must be returned as inadequate 
for rating purposes and failing to comply with the Board's 
previous remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998) (stating that a claimant is entitled to full 
compliance with directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Forward the veteran's claim's folder to the 
examiner who conducted the June 2006 VA Ear Disease 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  The 
examiner is requested again to review the claim's 
folder in order to render an opinion as to whether 
it is at least as likely as not (probability of 
fifty percent or more) that 1) the veteran's 
recurrent otitis media is related to his military 
service, or 2) was (a) caused by his service-
connected allergic rhinitis or chronic sinusitis 
and, if not directly caused, (b) aggravated by the 
service-connected allergic rhinitis or chronic 
sinusitis.  The claim's folder and a copy of this 
REMAND must be provided to and reviewed by the 
examiner in conjunction with the examination.  The 
examination report should reflect that such a 
review was conducted.  All clinical findings, 
opinions, and the bases should be set forth.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



